 1

 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5
                                 EASTERN DISTRICT OF CALIFORNIA
 6

 7   PATRICK GARCIA,                                     Case No. 1:18-cv-01493-SAB

 8                  Plaintiff,                           ORDER DISREGARDING DEFENDANTS’
                                                         SURREPLY
 9            v.
                                                         (ECF No. 31)
10   PRAXAIR, INC.,

11                  Defendant.

12

13          On February 19, 2020, Defendant filed a surreply in Plaintiff’s motion to strike

14 Defendant’s expert disclosures and request for attorney fees. (ECF No. 31.) On this same date,

15 the Court signed an order denying without prejudice Plaintiff’s motion to strike Defendant’s

16 expert disclosures and request for attorney fees which was docketed on February 20, 2020. (ECF

17 No. 32.)

18          The Local Rules of the Eastern District of California provide for a motion, an opposition,

19 and a reply. L.R. 230(l). Neither the Local Rules nor the Federal Rules provide the right to file a
20 surreply, and the Court neither requested a surreply nor granted a request on the behalf of

21 Defendant to file one. Further, upon review of the surreply it would not change the Court’s

22 decision on the motion to strike the expert disclosures and request for attorney fees.

23          Accordingly, the surreply, filed February 19, 2020 is HEREBY DISREGARDED.

24
     IT IS SO ORDERED.
25

26 Dated:      February 20, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
